DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-13 & 37-51 are pending and have been examined in this application.

Claim Objections
Claims 40-51 are objected to because of the following informalities:  Claims 40-51 should be dependent upon Claim 39 instead of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 & 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2012/0071082 A1 to Karamanos in view of US Patent Publication Number 2016/0327287 A1 to Sprayberry.

A) As per Claim 1, Karamanos teaches an air handler device (Karamanos: Figure 53), comprising: 
a mixing plenum configured to receive multiple flows of air from multiple different ducts or intakes that feed the mixing plenum from multiple different directions (Karamanos: Figure 53, plenum with fan taking air from 5310 & 5320, in different directions);
a fan device (Karamanos: Figure 53, Item 5330) configured to receive a flow and to discharge a supply flow; and 
a supply plenum configured to receive the supply flow from the fan device (Karamanos: Figure 53, plenum leading to 5350a-c), wherein the supply plenum comprises: 
a plurality of duct interfaces (Karamanos: Figure 53, hole to 5350a-c) respectively configured to interface with a different one of a plurality of supply ducts; and 
a plurality of thermal transfer units, comprising respective coils (Karamanos: paragraph 0032), the plurality of thermal transfer units comprising a first thermal transfer unit and a second thermal transfer unit that are respectively situated in different ones of the plurality of duct interfaces.
Karamanos does not teach that the fan device configured to receive a mixing plenum flow from the mixing plenum;
the first thermal transfer unit affecting a first air flow is configured to heat the first air flow concurrently with the second thermal transfer affecting a second air flow being configured to a cool the second air flow.
However, Sprayberry teaches the fan device configured to receive a mixing plenum flow from the mixing plenum (Sprayberry: Figure 5, Item 538);
a first thermal transfer unit affecting a first air flow is configured to heat the first air flow concurrently with the second thermal transfer affecting a second air flow being configured to a cool the second air flow (Sprayberry: Paragraph 0007).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos by the fan downstream of the mixing plenum, as taught by Sprayberry, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos with these aforementioned teachings of Sprayberry since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the fan location of Sprayberry for the fan location of Karamanos. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos by making the system such that the thermal units can be heated and cooled concurrently, as taught by Sprayberry, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos with these aforementioned teachings of Sprayberry with the motivation of being able to have more independent temperature control over different areas within the building.

B) As per Claim 2, Karamanos in view of Sprayberry teaches that a first flow of the multiple flows comprises return air of a heating, ventilation, and air conditioning (HVAC) system (Karamanos: Figure 53, Item 5320).

C) As per Claim 3, Karamanos in view of Sprayberry teaches that a second flow of the multiple flows comprises fresh air (Karamanos: Figure 53, Item 5310).

D) As per Claim 4, Karamanos in view of Sprayberry teaches that a duct of the multiple different ducts that feed the mixing plenum comprises at least one of a group comprising: a thermal transfer device, comprising a coil, configured to exchange heat with a corresponding flow through the duct and a filter device configured to filter the corresponding flow (Karamanos: Figure 53, Item 5322).

E) As per Claim 5, Karamanos in view of Sprayberry teaches that the fan is a plenum fan, an axial fan (Karamanos: Figure 53, Item 5330 is axial), a mixed flow fan, or a centrifugal fan.

F) As per Claim 7, Karamanos in view of Sprayberry teaches that the plurality of thermal transfer units are individually configured to heat, cool, or match in temperature a flow of air independently of other members of the plurality of thermal transfer units (Sprayberry: Paragraph 0007).

G) As per Claim 8, Karamanos in view of Sprayberry teaches all the limitations except explicitly that the plurality of duct interfaces comprise four duct interfaces.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make four duct interfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art (multiple duct interfaces), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that number of duct interfaces is a result effective variable because the more interfaces, the more independently climate controlled spaces within the building there can be, but the more complex and expensive the system.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the number of duct interfaces four, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

H) As per Claim 9, Karamanos in view of Sprayberry teaches that the plurality of duct interfaces comprise three duct interfaces (Karamanos: Figure 53, three interfaces, 1 for each 5350a-c).

I) As per Claim 10, Karamanos in view of Sprayberry teaches that a plurality of supply air flows that flow into the plurality of duct interfaces flow in different directions (Karamanos: Figure 53, all three interfaces in different directions).

J) As per Claim 11, Karamanos teaches all the limitations at least two of a plurality of supply air flows that flow into two of the plurality of duct interfaces flow in a same direction.
However, Sprayberry teaches at least two of a plurality of supply air flows that flow into two of the plurality of duct interfaces flow in a same direction.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos by making two interfaces the same direction, as taught by Sprayberry, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos with these aforementioned teachings of Sprayberry since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interface orientation of Sprayberry for the interface orientation of Karamanos. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

K) As per Claim 12, Karamanos in view of Sprayberry teaches that a blowthrough configuration in which the plurality of thermal transfer units are comprised by the supply plenum (Karamanos: Figure 53 is blowthrough with thermal units 5350a-c in supply plenum interfaces).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos(Fig.53) in view of Sprayberry as applied to claim 1 above, and further in view of Karamanos(Fig.17).

A) As per Claim 6, Karamanos(Fig.53) in view of Sprayberry does not teach multiple fan devices situated between the mixing plenum and the supply plenum.
However, Karamanos(Fig.17) teaches multiple fan devices between the mixing and supply plenums (Karamanos: Figure 17 has multiple fans between inlet and outlet plenums).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos(Fig.53) in view of Sprayberry by having the fan device be a fan array, as taught by Karamanos, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos(Fig.53) in view of Sprayberry with these aforementioned teachings of Karamanos(Fig.17) since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the fan array of Karamanos(Fig.17) for the single fan device of Karamanos(Fig.53) in view of Sprayberry. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos(Fig.53) in view of Sprayberry as applied to claim 1 above, and further in view of Karamanos(Fig.22).

A) As per Claim 13, Karamanos(Fig.53) in view of Sprayberry teaches all the limitations except explicitly an overhead discharge configuration or an under floor configuration.
However, Karamanos(Fig.22) teaches an overhead discharge configuration or an under floor configuration (Karamanos: Paragraph 0147, lines 16-19).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos(Fig.53) in view of Sprayberry by configured with an overhead discharge or under floor configuration, as taught by Karamanos(Fig.22), with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos(Fig.53) in view of Sprayberry with these aforementioned teachings of Karamanos(Fig.22) with the motivation of providing airflow to the room without ductwork intruding into the occupied spaces of the structure.


Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos in view of Sprayberry as applied to claim 1 above, and further in view of US Patent Number 6,102,153 to Willke.

A) As per Claim 37, Karamanos in view of Sprayberry teaches all the limitations except that at least one of the multiple different ducts or intakes that feed the mixing plenum receives a flow of air, of the multiple flows of air, having an "S" or "Z" shaped airflow path.
However, Willke teaches that at least one of the multiple different ducts or intakes that feed the mixing plenum receives a flow of air, of the multiple flows of air, having an "S" or "Z" shaped airflow path (Willke: Figure 1, Item 24 is “s” shape as applicant invention).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos in view of Sprayberry by making the intakes be in an “S” or “Z” shape, as taught by Willke, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos in view of Sprayberry with these aforementioned teachings of Willke with the motivation of providing compact noise reduction in the air handler.

B) As per Claim 38, Karamanos in view of Sprayberry and Willke teaches that the "S" or "Z" shaped airflow path encompasses an intake of the fan device (Willke: Figure 1, Item 24 is “s” shape as applicant invention).


Claim(s) 39-43, 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos in view of Sprayberry and further in view of Willke.

A) As per Claim 39, Karamanos teaches an air handler device (Karamanos: Figure 53), comprising: 
a mixing plenum configured to receive multiple flows of air from multiple different ducts or intakes that feed the mixing plenum from multiple different directions (Karamanos: Figure 53, plenum with fan taking air from 5310 & 5320, in different directions);
a fan device (Karamanos: Figure 53, Item 5330) configured to receive a flow and to discharge a supply flow; and 
a supply plenum configured to receive the supply flow from the fan device (Karamanos: Figure 53, plenum leading to 5350a-c), wherein the supply plenum comprises: 
a plurality of duct interfaces (Karamanos: Figure 53, hole to 5350a-c) respectively configured to interface with a different one of a plurality of supply ducts; and 
a plurality of thermal transfer units, comprising respective coils (Karamanos: paragraph 0032), the plurality of thermal transfer units comprising a first thermal transfer unit and a second thermal transfer unit that are respectively situated in different ones of the plurality of duct interfaces.
Karamanos does not teach that the fan device configured to receive a mixing plenum flow from the mixing plenum;
the first thermal transfer unit affecting a first air flow is configured to heat the first air flow concurrently with the second thermal transfer affecting a second air flow being configured to a cool the second air flow.
However, Sprayberry teaches the fan device configured to receive a mixing plenum flow from the mixing plenum (Sprayberry: Figure 5, Item 538);
a first thermal transfer unit affecting a first air flow is configured to heat the first air flow concurrently with the second thermal transfer affecting a second air flow being configured to a cool the second air flow (Sprayberry: Paragraph 0007).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos by the fan downstream of the mixing plenum, as taught by Sprayberry, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos with these aforementioned teachings of Sprayberry since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the fan location of Sprayberry for the fan location of Karamanos. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos by making the system such that the thermal units can be heated and cooled concurrently, as taught by Sprayberry, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos with these aforementioned teachings of Sprayberry with the motivation of being able to have more independent temperature control over different areas within the building.
Karamanos in view of Sprayberry does not teach that at least one of the multiple different ducts or intakes that feed the mixing plenum receives a flow of air, of the multiple flows of air, having an "S" or "Z" shaped airflow path.
However, Willke teaches that at least one of the multiple different ducts or intakes that feed the mixing plenum receives a flow of air, of the multiple flows of air, having an "S" or "Z" shaped airflow path (Willke: Figure 1, Item 24 is “s” shape as applicant invention).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos in view of Sprayberry by making the intakes be in an “S” or “Z” shape, as taught by Willke, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos in view of Sprayberry with these aforementioned teachings of Willke with the motivation of providing compact noise reduction in the air handler.

B) As per Claim 40, Karamanos in view of Sprayberry and Willke teaches that a first flow of the multiple flows comprises return air of a heating, ventilation, and air conditioning (HVAC) system (Karamanos: Figure 53, Item 5320).

C) As per Claim 41, Karamanos in view of Sprayberry and Willke teaches that a second flow of the multiple flows comprises fresh air (Karamanos: Figure 53, Item 5310).

D) As per Claim 42, Karamanos in view of Sprayberry and Willke teaches that a duct of the multiple different ducts that feed the mixing plenum comprises at least one of a group comprising: a thermal transfer device, comprising a coil, configured to exchange heat with a corresponding flow through the duct and a filter device configured to filter the corresponding flow (Karamanos: Figure 53, Item 5322).

E) As per Claim 43, Karamanos in view of Sprayberry and Willke teaches that the fan is a plenum fan, an axial fan (Karamanos: Figure 53, Item 5330 is axial), a mixed flow fan, or a centrifugal fan.

F) As per Claim 45, Karamanos in view of Sprayberry and Willke teaches that the plurality of thermal transfer units are individually configured to heat, cool, or match in temperature a flow of air independently of other members of the plurality of thermal transfer units (Sprayberry: Paragraph 0007).

G) As per Claim 46, Karamanos in view of Sprayberry and Willke teaches all the limitations except explicitly that the plurality of duct interfaces comprise four duct interfaces.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make four duct interfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art (multiple duct interfaces), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that number of duct interfaces is a result effective variable because the more interfaces, the more independently climate controlled spaces within the building there can be, but the more complex and expensive the system.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the number of duct interfaces four, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

H) As per Claim 47, Karamanos in view of Sprayberry and Willke teaches that the plurality of duct interfaces comprise three duct interfaces (Karamanos: Figure 53, three interfaces, 1 for each 5350a-c).

I) As per Claim 48, Karamanos in view of Sprayberry and Willke teaches that a plurality of supply air flows that flow into the plurality of duct interfaces flow in different directions (Karamanos: Figure 53, all three interfaces in different directions).

J) As per Claim 49, Karamanos in view of Willke teaches all the limitations at least two of a plurality of supply air flows that flow into two of the plurality of duct interfaces flow in a same direction.
However, Sprayberry teaches at least two of a plurality of supply air flows that flow into two of the plurality of duct interfaces flow in a same direction.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos by making two interfaces the same direction, as taught by Sprayberry, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos with these aforementioned teachings of Sprayberry since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interface orientation of Sprayberry for the interface orientation of Karamanos. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos(Fig.53) in view of Sprayberry and Willke as applied to claim 39 above, and further in view of Karamanos(Fig.17).

A) As per Claim 44, Karamanos(Fig.53) in view of Sprayberry and Willke does not teach multiple fan devices situated between the mixing plenum and the supply plenum.
However, Karamanos(Fig.17) teaches multiple fan devices between the mixing and supply plenums (Karamanos: Figure 17 has multiple fans between inlet and outlet plenums).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos(Fig.53) in view of Sprayberry and Willke by having the fan device be a fan array, as taught by Karamanos, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos(Fig.53) in view of Sprayberry and Willke with these aforementioned teachings of Karamanos(Fig.17) since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the fan array of Karamanos(Fig.17) for the single fan device of Karamanos(Fig.53) in view of Sprayberry and Willke. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos in view of Sprayberry and Willke as applied to claim 39 above, and further in view of US Patent Publication Number 2017/0261223 A1 to Henderson.

A) As per Claim 50, Karamanos in view of Sprayberry and Willke teaches a coil of a thermal transfer unit, of the plurality of thermal transfer units, has a configuration in which the coil extends diagonally from one side to an opposing side of one of the plurality of duct interface or one of the plurality of supply ducts (Karamanos: paragraph 0032, Figure 53, Items 5350a-5350c extend from one side to another).
Karamanos in view of Sprayberry and Willke does not teach that the coil has a slanted configuration.
However, Henderson teaches a slanted configuration (Henderson: Figure 3, Item 52).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos in view of Sprayberry and Willke by having the heat exchanger be slanted, as taught by Henderson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos in view of Sprayberry and Willke with these aforementioned teachings of Henderson with the motivation of allowing for a greater area of heat exchange without needing to increase the ductwork size.


Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos(Fig.53) in view of Sprayberry and Willke as applied to claim 39 above, and further in view of Karamanos(Fig.22).

A) As per Claim 51, Karamanos(Fig.53) in view of Sprayberry and Willke teaches all the limitations except explicitly an overhead discharge configuration or an under floor configuration.
However, Karamanos(Fig.22) teaches an overhead discharge configuration or an under floor configuration (Karamanos: Paragraph 0147, lines 16-19).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos(Fig.53) in view of Sprayberry and Willke by configured with an overhead discharge or under floor configuration, as taught by Karamanos(Fig.22), with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos(Fig.53) in view of Sprayberry and Willke with these aforementioned teachings of Karamanos(Fig.22) with the motivation of providing airflow to the room without ductwork intruding into the occupied spaces of the structure.


Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-13 & 37-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Declaration by John Karamanos and Herbert Wilke under 37 CFR 1.132 filed 07/15/2022 is insufficient to overcome the rejection of claims 1-13 37-38 based upon Karamanos in view of Sprayberry and Willke applied under 35 U.S.C. 103 as set forth in the last Office action because:
A) The Applicant declared that all claims must be directed toward a cube AHU because the mixing plenum is “configured to receive multiple flows of air from multiple different ducts or intakes that feed the mixing plenum from multiple different directions”. The Examiner agrees that this is different than the stated conventional horizontal air handlers that keep all airflow in the same linear direction. The Examiner respectfully disagrees that receiving flow from multiple different directions into the air handler necessarily means that it is a cube AHU. For evidence of this, the Examiner cites US Patent Number 5,564,626 to Kettler. The Examiner believes that the system in Figure 1 is analogous to the stated conventional horizontal air handler unit, but Items 26 & 28 in Figure 1 clearly show airflow from multiple different directions into a mixing plenum 34. Therefore, having multiple inlet flow directions does not necessarily mean that the system must be a cube unit and as such, the current claim language does not necessitate that the prior art be a cube unit.
B) The Applicant declared that one of ordinary skill in the art would not find it to be an obvious modification to attempt to simply add the concept of multiple flows of air into a horizontal unit from multiple different directions. The Examiner notes that the rejection does not modify Sprayberry to have multiple directions of input, but instead uses the independent zonal control of Sprayberry to improve upon the system of Karamanos. Therefore, declarations of modifying Sprayberry do not overcome the rejection as that is not the what the rejection is combining. The Examiner further notes that even if that were the rejection, Kettler again shows evidence that adding multiple direction inflow to a generic horizontal air handling unit would have been obvious to one of ordinary skill in the art.
C) The Applicant declared that the system cited in Figure 53 of Karamanos does not constitute an air handing device, but is instead a Zone Control Unit (ZCU). The Examiner respectfully disagrees. The term “air handler device” in the preamble is much broader than the Applicant’s assertion. An air handler can be anything from the handler in a residential HVAC system to the industrial sized horizontal AHU the Applicant is referring to. In this case, the ZCU in Karamanos can reasonably be called an air handling device, as it takes in air, conditions the air in various ways and exhausts that airflow back out. The fact that it is doing it with less airflow volume than the stated conventional horizontal AHU does not change the fact that can qualify as an air handler device. This is shown by US Patent Publication Number 2004/0253918 A1 to Ezell which teaches an “air handler” Item 2 with fan 26, and also discusses CFM or 1200 and 126 (Paragraph 0004). This shows that the term “air handler” can be used for smaller systems than the 50,000 cfm units Applicant refers to. In addition, US Patent Publication Number 2017/0314796 A1 to Kuckuk shows a local air handlers (Item 116 in Figure 1) analogous to the ZCU, being referred to as air handlers. Therefore, the declaration by the Applicant that the claim language of the independent claims are in the context of an AHU, not a ZCU is moot because the current language in the claims does not necessitate the large-scale systems, or more upstream, main systems the Applicant refers to.
D) The Applicant declares that it would not be obvious to one of ordinary skill in the art to take the particular design element from a zone level unit and apply it to the large AHU. The Examiner notes that this is not the combination in the rejection. The rejection does not modify Sprayberry with the features of Karamanos, but instead uses the independent zonal control of Sprayberry to improve upon the system of Karamanos.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
A) The Applicant repeats the arguments made in the declaration above, and the Examiner refers to the above response to the declaration for those same arguments.
B) The Applicant asserts that Willke does not teach a “S” or Z” shaped pathway but instead an “L” shaped pathway. The Examiner respectfully disagrees. These structural shape of the two systems is the same, merely the Applicant’s asserted definition of where the plenum is appears to be different between the two. The “L” shape highlighted in Applicants arguments could be extended around the corner as the highlighted section of Applicant’s Figure 21 has been done.
C) The Applicant asserts that since Willke is directed toward a “draw-through” unit instead of a “blow-through” unit, it would not have been obvious to one of ordinary skill in the art to use the Willke duct shape in the context of a blow-though system. The Examiner respectfully disagrees. The purpose of Willke is to provide noise reduction is a small space, something that has no bearing on where the heat exchangers are located. Adding a compact noise reduction inlet characteristic from one air handling system to another would have been obvious to one of ordinary skill in the art.
D) The Examiner spent significant time consulting the disclosure for ways to further characterize that this system is a large AHU in the way the Applicant describes in the declaration, but there does not appear to be anything in the original disclosure to support this being explicitly added to the claims. As currently written, the language used can be mean any number of different air handling devices. While the Examiner fully understands the Applicant’s position that their invention has significant advantages over the conventional horizontal air handlers, these advantages are not present in the claims in such a way that disqualifies the current art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762